


Exhibit 10.101

 

October 28, 2014

 

Dear Bob:

 

We are pleased to make the following offer of employment.  Your start date is
Friday, October 31, 2014.

 

Title and Duties

 

We will employ you to perform services for Clean Energy as Senior Vice
President & Chief Financial Officer.  You agree to devote all of your business
time, attention, and energy to the performance of your duties as Senior Vice
President & Chief Financial Officer subject to the direction and control of
Clean Energy management, and the policies of Clean Energy.

 

As Senior Vice President & Chief Financial Officer, you will provide leadership,
innovative vision, and overall direction to managing and supervising Clean
Energy’s global finance and accounting departments, specifically in Canada and
the United States.  As part of these efforts, you will establish goals and
objectives for the departments and provide performance reviews for one or more
direct reports.  Your duties will also include other tasks such as budgets,
forecasts, due diligence efforts, managing the Company’s internal and external
financial reporting functions, ensuring the Company’s financial statements are
properly stated and presented in accordance with GAAP, interfacing with the
Company’s external professionals concerning the Company’s annual audit and tax
returns as well as other tasks that are relevant to your position.

 

As Senior Vice President & Chief Financial Officer, you are a member of the
senior executive team, reporting directly to the President and Chief Executive
Officer.  It is important to note that only certain members of the senior
executive team are authorized to enter into contracts on behalf of the Company. 
Therefore, before submitting a contract or agreement for a third party, it must
first be reviewed by Legal and by one of the members of this team.  You shall to
the best of your ability make every effort to manage your responsibilities as
Senior Vice President & Chief Financial Officer including, but not limited to:

 

·                  Financial Reporting

 

·                  Coordinate and communicate with the Audit committee of the
Company

 

·                  Provide direction, coordination and oversight for the
Accounting and Finance Team.

 

·                  Produce metrics, reports, and data related to management of
the departments.

 

--------------------------------------------------------------------------------


 

·                  Make recommendations on staffing needs and manage
departmental development. Lead and mentor the staff in support of the company’s
goals and objectives.

 

·                  Recommend and implement changes in support of continuous
improvement efforts.

 

·                  Effectively coordinate with other subsidiaries fostering a
team working environment with other departments.

 

·                  Evaluate the performance and results of all projects,
services and initiatives as well as staff.

 

·                  Other duties as assigned.

 

Compensation

 

Signing Bonus

 

You will be eligible to receive a signing bonus of $50,000 subject to payroll
and other withholding taxes as required by law.  The signing bonus will be paid
out in one lump sum within thirty (30) days of hire.

 

Salary

 

As compensation for your services, your annual base salary of $300,000 will be
paid bi-weekly.  Your position qualifies as salary exempt.

 

Executive Incentive Bonus

 

You will be eligible for a discretionary performance bonus for 2014.  Effective
January 1, 2015, you will be eligible for a performance bonus at the rate
30/50/70% based on criteria set by the Compensation Committee of the Board. 
Bonus payable during your first year of employment will not be prorated based
upon your start date.

 

Stock Options

 

We will recommend to the Company’s Board of Directors that you will be granted
75,000 stock options at the next scheduled board meeting.  Upon successful
completion of six (6) months of employment, we will recommend an additional
25,000 stock options.  The exercise price of the options will be the closing
stock price on the date of the Board meeting with vesting to commence on the
date of the meeting.  Your vesting schedule will be 34%, 33%, and 33% on each
anniversary of the grant dates.

 

--------------------------------------------------------------------------------


 

Other Terms

 

Upon successful completion of six (6) months of employment as Senior Vice
President & Chief Financial Officer, you will be eligible for a senior executive
employment agreement, the terms of which will be negotiated with you, and an
increase in your annual base salary to $350,000. You will also become eligible
for an increased performance bonus based on criteria set by the Compensation
Committee of the Board.

 

If your employment is terminated without cause, including but not being limited
to an election by Clean Energy to hire another Senior Vice President & Chief
Financial Officer, you will be entitled to receive $50,000 (less appropriate
taxes) in compensation payable upon termination.

 

The definition of “for cause” termination shall be termination for dishonesty;
conviction of embezzlement, fraud or other conduct which would constitute a
felony; willful unauthorized disclosure of confidential information; failure,
neglect of or refusal to substantially perform the duties of employment; or any
other act or omission which is a material breach of the Company’s policies
regarding employment practices or the applicable federal, state and local laws
prohibiting discrimination or which is materially injurious to the financial
condition or business reputation of the Company or any subsidiary thereof.

 

Benefits

 

You will be eligible to participate in Clean Energy’s benefit programs on the
first of the month following your hire date.  Please refer to the Clean Energy
Benefits Handbook for details.  Your benefits will include three (3) weeks (15
business days) of paid vacation.  Clean Energy reserves the right to change any
of its benefit programs in its sole and absolute discretion.

 

Vehicle

 

You are not authorized to drive for company purposes. Transportation costs for
attendance at local company required meetings will not be reimbursable expenses.

 

Reimbursement for Necessary Business Expenses

 

Clean Energy will reimburse you for reasonable and necessary business and travel
expenses, excluding local transportation costs, incurred in the performance of
your duties, provided that for each business and travel expense, it is a proper
deduction on the federal and state income tax return for the Company and you
present Clean Energy with adequate documentation (e.g. detailed receipt or paid
bill) which sets forth the date, place and amount of the expenditure, an
explanation of the business purpose for the expenditure, and the names,
occupations, addresses and other information sufficient to establish a business
relationship to Clean Energy concerning each person who was entertained and any
other documentation required in the future by the Internal Revenue Service.

 

--------------------------------------------------------------------------------


 

No Conflicts of Interest

 

While you are employed by Clean Energy, you shall not directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other representative
capacity, engage or participate in any business that would create a conflict of
interest with your work for Clean Energy without obtaining Clean Energy’s signed
authorization in advance of any such activities.

 

Adherence to Company Policies

 

You agree to abide by all company policies that are issued by the company during
your employment, including the following policies, which are attached and
incorporated hereby reference: confidentiality policy relating to company
information, and arbitration agreement.

 

Termination of Agreement

 

You and Clean Energy agree that either you or Clean Energy may terminate the
employment relationship, at will, at any time, with or without cause.  The offer
of employment is contingent upon acceptable results of a pre-employment drug
screen test, a thorough background check, conducted by Clean Energy’s third
party contractor(s).

 

Please acknowledge your acceptance of the terms and condition of employment by
signing in the space provided below, as well as executing any attachments and/or

 

enclosures as requested above, and return them in the enclosed self-addressed
envelope.  This offer will remain in effect through October 31, 2014 and will be
officially withdrawn at close of business on that day.

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Andrew J. Littlefair

 

 

 

 

 

 

 

 

Andrew J. Littlefair

 

 

President & CEO

 

 

 

I have read this letter and accept the offer of employment on the terms and
conditions set forth herein.

 

Date:

October 28, 2014

 

By:

/s/ Robert Vreeland

 

 

Robert Vreeland

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

I will not use or disclose during or after my employment, except as authorized
by Clean Energy (“Company”) in the performance of my duties, Company Information
that I have or will acquire (whether or not developed by me) during my
employment by Company, its predecessor companies, and their subsidiaries or any
companies, joint ventures or other operations in which Company has any interest.

 

The term “Company Information” as used in this Agreement means (a) information
or any item of knowledge owned, acquired, or developed by Company not generally
known in the relevant trade or industry, the use of which confers a competitive
advantage over those that do not use or possess it including without limitation
confidential information or knowledge about Company’s products, processes,
services, research, exploration, reserves, engineering, manufacturing
operations, computer programs, marketing, business plans, and methods of doing
business; (b) other information or knowledge in Company’s possession, whether
technical, business, or financial, the use or disclosure of which might
reasonably be construed to be contrary to the interest of Company; and
(c) information received from third parties under confidential conditions or
with a restriction on use or disclosure.

 

I agree that upon termination of my employment for any reason I will turn over
to Company all tangible embodiments of Company Information that I have in my
possession and my obligations not to use or disclose Company Information will
continue except that when Company Information becomes generally available to the
public other than by my acts or omissions, it is no longer subject to the
restrictions provision.

 

Date:

October 28, 2014

 

By:

/s/ Robert Vreeland

 

 

Robert Vreeland

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Any controversy, dispute or claim between any employee and the Company, or its
officers, agents or other employees, shall be settled by binding arbitration, at
the request of either party.  The arbitrability of any controversy, dispute or
claim under this policy shall be determined by application of the substantive
provisions of the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by
application of the procedural provisions of the California Arbitration Act. 
Arbitration shall be the exclusive method for resolving any dispute; provided,
however, that either party may request provisional relief from a court of
competent jurisdiction, as provided in California Code of Civil Procedure
Section 1281.8.

 

The claims which are to be arbitrated under this policy include, but are not
limited to claims for wages and other compensation, claims for breach of
contract (express or implied), claims for violation of public policy, wrongful
termination, tort claims, claims for unlawful discrimination and/or harassment
(including, but not limited to, race, religious creed, color, national origin,
ancestry, physical disability, mental disability, gender identity or expression,
medical condition, marital status, age, pregnancy, sex or sexual orientation )
to the extent allowed by law, and claims for violation of any federal, state, or
other government law, statute, regulation, or ordinance, except for claims for
workers’ compensation and unemployment insurance benefits.

 

The employee and the Company will select an arbitrator by mutual agreement.  If
the employee and the Company are unable to agree on a neutral arbitrator, either
party may elect to obtain a list of arbitrators from the Judicial Arbitration
and Mediation Service, the American Arbitration Association, or any other
reputable dispute resolution organization.

 

The demand for arbitration must be in writing and must be made by the aggrieved
party within the statute of limitations period provided under applicable
California and/or federal law for the particular claim.  Failure to make a
written demand within the applicable statutory period constitutes a waiver to
raise that claim in any forum.  Arbitration proceedings will be held in Los
Angeles County, California.

 

The arbitrator shall apply applicable California and/or federal substantive law
to determine issues of liability and damages regarding all claims to be
arbitrated, and shall apply the California Evidence Code to the proceeding.  The
parties shall be entitled to conduct reasonable discovery and the arbitrator
shall have the authority to determine what constitutes reasonable discovery. 
The arbitrator shall hear motions for summary disposition as provided in the
California Code of Civil Procedure.

 

Within thirty days following the hearing and the submission of the matter to the
arbitrator, the arbitrator shall issue a written opinion and award which shall
be signed and dated.  The arbitrator’s award shall decide all issues submitted
by the parties, and the arbitrator may not decide any issue not submitted.  The
arbitrator shall prepare in writing and provide to the parties a decision and
award which includes factual findings and the reasons upon which the decision is
based.  The arbitrator shall be permitted to award only those remedies in law or
equity which are requested by the parties and allowed by law.

 

--------------------------------------------------------------------------------


 

The decision of the arbitrator shall be binding and conclusive on the parties
and cannot be reviewed for error of law or legal reasoning of any kind. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction.

 

The cost of the arbitrator and other incidental costs of arbitration that would
not be incurred in a court proceeding shall be borne by the Company.  The
parties shall each bear their own costs and attorneys’ fees in any arbitration
proceeding, provided however, that the arbitrator shall have the authority to
require either party to pay the costs and attorneys’ fees of the other party, as
is permitted under federal or state law, as a part of any remedy that may be
ordered.

 

Both the Company and employees understand that by using arbitration to resolve
disputes they are giving up any right that they may have to a judge or jury
trial with regard to all issues concerning employment.

 

No employee or other Company representative can modify this policy in any manner
nor enter into any agreement that is contrary to this policy unless it is in
writing and signed by the Chief Executive Officer.  If any term, provision,
covenant or condition of this policy is held by a court of competent
jurisdiction or an arbitrator to be invalid, void, or unenforceable, the
remaining terms and provisions of this Policy will remain in full force and
effect and shall in no way be affected, impaired, or invalidated.

 

Date:

October 28, 2014

 

By:

/s/ Robert Vreeland

 

 

Robert Vreeland

 

--------------------------------------------------------------------------------
